Citation Nr: 0704710	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  03-12 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1961 to August 1984.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO).  

The question of whether new and material evidence has been 
received to reopen the claim of service connection for PTSD 
must be addressed in the first instance by the Board because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.

The matter of entitlement to service connection for PTSD 
based on a de novo review is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed November 1995 rating decision denied the 
veteran's claim seeking service connection for PTSD, based 
essentially on a finding that such decision was not shown.

2.  An unappealed June 1997 decision letter found new and 
material evidence had not been received, and declined to 
reopen the claim seeking service connection for PTSD.  

3.  Evidence received since the June 1997 decision letter 
includes VA records that show PTSD was considered a possible 
diagnosis by VA, relates to an unestablished fact necessary 
to substantiate the claim of service connection for PTSD, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for PTSD may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.

B.		Factual Background, Legal Criteria, and Analysis

Generally, an unappealed determination by the RO is final 
based on the evidence of record at the time of such 
determination.  38 U.S.C.A. § 7105.  However, if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Since the claim to reopen was filed after August 29, 2001, 
the current regulatory definition of the new and material 
evidence under 38 C.F.R. § 3.156(a) applies. New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record 
when the last final denial of the claim was made, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

As the claim was previously denied because there was no 
diagnosis of PTSD, for evidence received to be new and 
material, it must relate to this unestablished fact.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  Justus v. Prinicipi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

In a decision in November 1995, the RO denied service 
connection for PTSD, based essentially on a finding that such 
disorder was not shown.  The veteran did not appeal that 
decision, and it is final.  38 U.S.C.A. § 7105.

In March 1997, the veteran again sought service connection 
for PTSD.  By letter in June 1997, the RO declined to reopen 
the claim, and advised him that new and material evidence had 
not been received.  The veteran was informed of appellate 
rights, and did not initiate an appeal of the decision by 
filing a notice of disagreement.  Hence this decision, 
likewise, is final (and is the last final decision in this 
matter).  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.

Evidence of record at the time of the June 1997 decision 
letter included: service medical records which show the 
veteran did not have any PTSD complaints, symptoms, or 
diagnosis in service, including on service separation 
examination; service discharge documents which show he served 
in combat in Vietnam, and was awarded a Combat Action Ribbon; 
private psychiatric records from July to August 1993 which 
show treatment for major depression; a June 1995 
psychological intake assessment which notes PTSD delayed 
onset; a July 1995 VA psychiatric examination report showing 
diagnoses of major depression and dysthymic disorder; and 
September 1995 and March 1997 statements by the veteran 
identifying stressors in service.

Evidence received since the June 1997 decision includes: 
Several statements from the veteran; copies of Navy 
performance evaluations; an October 2002 VA examination which 
shows dysthymia and no evidence of PTSD; and VA treatment 
records from September 2000 to June 2003 which note a 
provisional diagnosis of rule out (ro) PTSD.

Because the prior denial of service connection for PTSD was 
based on a finding that such disease was not shown, and 
because the VA records suggest a VA psychiatrist considers 
PTSD a possible diagnosis, the additional evidence received 
relates to the unestablished fact necessary to substantiate a 
claim of service connection for PTSD.  Because a medical 
diagnosis of PTSD based on a combat stressor would 
substantiate the claim of service connection for PTSD (as it 
is not in dispute that the veteran engaged in combat) the 
additional evidence received raises a reasonable possibility 
of substantiating the claim, and is new and material.  Hence, 
the claim may be reopened.  38 C.F.R. § 3.156(a).


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

As noted above, it is not in dispute that the veteran was 
exposed to  a stressor event in service.  He was a combat 
medic and was awarded a Combat Action Ribbon.  The record 
notes the veteran clearly has various non-PTSD psychiatric 
disorders diagnosed, including alcohol dependence, pathologic 
gambling, recurrent depression, and dysthymia.  The record 
also shows PTSD has been considered a possible diagnosis.  A 
psychiatrist indicated (in June 2003) that PTSD needed to be 
ruled out.  This has not been done.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be evaluated  by a psychiatrist to 
determine if he has PTSD.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner is advised 
that it is not in dispute that the veteran 
was exposed to a combat stressor in 
service.  On review of the claims file and 
evaluation of the veteran, the examiner 
should provide an opinion as to whether, 
at least as likely as not, the veteran has 
a diagnosis of PTSD in accordance with 
DSM-IV based on his combat stressor.  The 
examiner should explain the rationale for 
the opinion given.

2.  The RO should then readjudicate the 
claim seeking service connection for PTSD.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the veteran and his 
representative the opportunity to respond 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


